Citation Nr: 0902030	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
2003, for an award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities and for an award of a 100 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg, with peroneal nerve 
involvement, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than April 23, 
2003 for the award of a 30 percent rating for the 
service-connected residuals of a shell fragment wound of the 
right leg, with peroneal nerve involvement.  

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the anterior right thigh, Muscle 
Group XIV, and residuals of a shell fragment wound of the 
right leg, Muscle Group XII, currently evaluated as 10 
percent disabling. 

5.  Entitlement to an effective date earlier than April 23, 
2003 for the award of a 10 percent rating for the 
service-connected residuals of a shell fragment wound of the 
anterior right thigh, Muscle Group XIV, and residuals of a 
shell fragment wound of the right leg, Muscle Group XII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

In May 2007, the Board denied an effective date earlier than 
April 23, 2003 for the grant of a TDIU and for an award of a 
100 percent rating for PTSD.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2008, the Court granted a Joint Motion and, in so 
doing, vacated that portion of the Board's decision that had 
denied these earlier effective date claims.  The Court 
remanded the matter for compliance with the instructions in 
the Joint Motion.

Also, in May 2007, the Board remanded the increased rating 
and earlier effective date issues regarding the 
service-connected residuals of a shell fragment wound of the 
right leg, with peroneal nerve involvement, and the 
service-connected residuals of a shell fragment wound of the 
anterior right thigh, Muscle Group XIV, and residuals of a 
shell fragment wound of the right leg, Muscle Group XII.  
These claims have been returned to the Board for further 
appellate review.  

The veteran and his spouse testified at a Board 
videoconference hearing in May 2006.  A transcript of the 
hearing is of record.  In October 2008, the Board informed 
the veteran that the Veterans Law Judge who conducted the May 
2006 hearing was no longer employed by the Board and 
indicated that he was entitled to another hearing.  The 
veteran indicated that he did not want another hearing.  

With respect to the remaining claims on appeal, the veteran 
noted on his September 2008 substantive appeal that he wanted 
a Travel Board or videoconference hearing.  However, in 
correspondence dated in October 2008, he withdrew his hearing 
request.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a).  The duty to assist 
includes the responsibility to obtain any relevant records 
from the Social Security Administration (SSA).  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In the veteran's March 2008 appellant's 
brief to the Court and December 2008 appellant's brief to the 
Board, his representative suggested that there are 
outstanding SSA records relevant to the veteran's claim.  As 
such, the RO should attempt to obtain these records.

As these SSA records may contain information relevant to the 
increased rating and earlier effective date claims for the 
service-connected residuals of a shell fragment wound of the 
right leg, with peroneal nerve involvement, and residuals of 
a shell fragment wound of the anterior right thigh, Muscle 
Group XIV, and shell fragment wound of the right leg, Muscle 
Group XII, the Board remands these issues as well.  

Further review of the claims folder indicates that the 
veteran was last accorded VA examinations of these two 
service-connected disabilities (residuals of a shell fragment 
wound of the right leg, with peroneal nerve involvement, and 
residuals of a shell fragment wound of the anterior right 
thigh, Muscle Group XIV, and shell fragment wound of the 
right leg, Muscle Group XII) in 2003.  In the September 2008 
substantive appeal, the veteran asserted that these 
disabilities "are major contributors . . . that [have] kept 
. . . [him] unemployed."  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
statement made by the veteran (particularly those in his 
September 2008 substantive appeal) since his last VA 
examination in 2003, the Board finds that an additional VA 
examination is necessary to determine the current nature and 
extent of these service-connected lower extremity 
disabilities.  

Moreover, adequate Veterans Claims Assistance Act of 2000 
(VCAA) notice pertaining to the increased rating claims on 
appeal has not been provided to the veteran.  On remand, 
corrective VCAA notice letters should be furnished to him.  
See, e.g., Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice letter 
which satisfies all VCAA notice 
obligations with regard to the claims for 
increased ratings for the 
service-connected residuals of a shell 
fragment wound of the right leg, with 
peroneal nerve involvement, and the 
service-connected residuals of a shell 
fragment wound of the anterior right 
thigh, Muscle Group XIV, and residuals of 
a shell fragment wound of the right leg, 
Muscle Group XII.  See, e.g., 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), 38 U.S.C.A. 
§§ 5103a (West 2002), and 38 C.F.R. 
§ 3.159(b).  

2.  Contact the SSA and obtain copies of 
the decision awarding disability benefits 
to the veteran as well as copies of all 
medical records used in support of such 
determination.  Copies of all such 
available documents should be associated 
with the claims folder.  

3.  Make arrangements for the veteran to 
be afforded examinations to determine the 
nature and extent of the service-connected 
residuals of a shell fragment wound of the 
right leg, with peroneal nerve 
involvement, and the service-connected 
residuals of a shell fragment wound of the 
anterior right thigh, Muscle Group XIV, 
and residuals of a shell fragment wound of 
the right leg, Muscle Group XII.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  

The examiner(s) should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on 
examination(s) should be noted in the 
report of the evaluation.  

4.  Thereafter, readjudicate the claims on 
appeal.  If any of the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


